Citation Nr: 1223402	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-33 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for residuals of a right ankle fracture.

2.  Entitlement to an evaluation greater than 20 percent for residuals of a left knee injury based on instability.

3.  Entitlement to an evaluation greater than 10 percent for left knee degenerative joint disease.

4.  Entitlement to an initial evaluation greater than 20 percent for lumbosacral strain with degenerative joint disease.  

5.  Entitlement to an initial evaluation greater than 20 percent for neurological manifestations of the right lower extremity.

6.  Entitlement to an initial evaluation greater than 10 percent for neurological manifestations of the left lower extremity.

7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and San Juan, Puerto Rico.  

A videoconference hearing was scheduled for September 2011.  In August 2011, the representative submitted a statement indicating that the Veteran wanted to cancel his hearing.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  

The Board observes that entitlement to TDIU has been denied on various occasions and not appealed.  The Veteran submitted another claim for TDIU in February 2011 and although it appears the RO was developing this claim, there is no indication that it was adjudicated.  Under the circumstances of this case, however, the Board considers the issue of entitlement to TDIU as part of the current appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU is not a separate claim for benefits but rather, is part of a claim for increased compensation). 

In the June 2012 written brief presentation, the representative raised claims of entitlement to service connection for hypertension and post-polio syndrome.  At that time, the representative also argued that the Veteran's depression was clearly and unmistakably underrated at 10 percent.  It is unclear whether the Veteran is raising a claim of clear and unmistakable error (CUE) in a previous rating decision.  The Board notes that any claim of CUE must be pled with specificity.  See Andre v. Principi, 301 F. 3d 1354 (Fed. Cir. 2002).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2008, the RO issued a statement of the case that addressed entitlement to increased evaluations for residuals of a right ankle fracture, residuals of a left knee injury based on instability, and left knee degenerative joint disease.  The propriety of the initial evaluation for lumbosacral strain with degenerative joint disease was also addressed.  At the same time, the RO issued a second statement of the case addressing whether the initial evaluations assigned for neurological manifestations of the right and left lower extremities were proper.  The Veteran subsequently perfected this appeal.  He contends that the currently assigned evaluations do not adequately reflect the severity of his disabilities.  

On review, relevant evidence was added to the record since the October 2008 statements of the case and prior to the transfer of the appeal to the Board in August 2011.  For example, in July 2011, the Veteran underwent VA examinations to determine the current severity of the listed disabilities.  There is no indication that the RO considered this evidence and a remand is necessary so initial review can be undertaken and a supplemental statement of the case issued, if appropriate.  

The additional evidence also includes a January 2010 statement from a private orthopedist, Dr. C.W.  This statement indicates that the Veteran had right ankle surgery in October 2009.  On remand, the Veteran should be offered an opportunity to submit these records or an authorization for their release.  38 C.F.R. § 3.159(c)(1) (2011).  

Evidence of record indicates that the Veteran receives VA medical treatment.  Review of the claims folder shows that VA records were last printed in October 2008.  The Virtual VA eFolder only contains VA medical records dated in January 2012.  On remand, additional relevant VA records should be obtained.  

It has been indicated that appellant may receive Social Security benefits.  Administrative review suggests that this may be an age related benefit, not based on disability.  If such award is based on disability, the Veteran or his representative should so indicate to the VA so that records could be obtained.  If there is no response, it will be taken that the Social Security award is not based on disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant treatment records from the VA Medical Centers in Salisbury and Durham, to include any associated outpatient clinics, for the period since October 2008.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  If the Veteran or his representative indicate that his Social Security award is based on disability, an attempt to obtain those records should also be undertaken.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The AMC/RO should contact the Veteran and ask him to complete an authorization for release of private medical records pertaining to his October 2009 right ankle surgery.  The Veteran should be advised that he may also submit these records himself.  Any records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.

3.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issues of entitlement to increased evaluations for residuals of a right ankle fracture, residuals of a left knee injury based on instability, left knee degenerative joint disease, lumbosacral strain with degenerative joint disease, and neurological manifestations of the right and left lower extremities.  The issue of entitlement to TDIU should also be adjudicated.  All evidence added to the record since the October 2008 statements of the case must be considered.  All applicable laws and regulations should also be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



